Exhibit 10.1

 

Eighth Amendment to Lease

 

This Amendment to Lease dated this 1st day of February, 2004 shall further amend
the terms of a lease dated February 3, 1993, as amended, (“Lease”) by and
between Jaytee Properties (“Landlord”) and Republic Bank & Trust Company
(“Tenant”) at Republic Bank Place and any other amendments to such lease.

 

Landlord and Tenant agree that the following terms of the Lease shall be amended
to increase the Tenant’s square footage by approximately 3,996 square feet. 
Tenant shall be responsible for all Tenant Improvement costs associated with the
additional square footage referenced herein.  The Tenant’s rent shall be
increased by $5,661.00, ($17.00 per square foot) per month effective February 1,
2004 and continue in accordance with the terms of that original lease, as
amended, referenced herein.

 

ARTICLE I.  PREMISES

 

SECTION 1.  Tenant leases from Landlord and Landlord leases to Tenant the
following additional premises (hereinafter called the “Premises”):

 

Being an additional approximate 3,996 square feet of office space located on the
second floor in the Republic Bank Building (hereinafter called “the Building”)
located at Hurstbourne Parkway and Stone Creek Parkway in Jefferson County,
Kentucky, for a total approximate square footage of 30,969.

 

ARTICLE II.  TERM

 

The Term of this lease, as amended, shall remain in effect through 6/30/08.

 

ARTICLE III.  RENT AND OPERATING EXPENSES

 

SECTION 1.  Tenant shall pay to Landlord, at Landlord’s office in the Building
or at such place as Landlord may from time to time designate, as monthly rental
for the Premises as of the effective date of this Amendment, the sum of
$43,872.75.

 

 

JAYTEE PROPERTIES

 

 

 

By:

/s/ Steve Trager

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

By:

/s/ Michael A. Ringswald

 

 

1

--------------------------------------------------------------------------------